[Cite as State v. Hackney, 2014-Ohio-1743.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                        No. 13AP-432
v.                                                   :             (C.P.C. No. 91CR-07-3808C)

Luther Hackney,                                      :             (REGULAR CALENDAR)

                 Defendant-Appellant.                :




                                              D E C I S I O N

                                      Rendered on April 24, 2014


                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Luther Hackney, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Luther Hackney, appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion to modify or reduce his
sentence. For the following reasons, we affirm that judgment.
I. Factual and Procedural Background
        {¶ 2} In 1991, appellant entered a guilty plea to one count of aggravated burglary.
The trial court accepted his guilty plea, found him guilty, and sentenced him to a prison
term of 6 to 25 years. Appellant did not appeal his sentence or conviction.
        {¶ 3} In August 1994, the trial court suspended appellant's sentence and placed
him on probation for a period of four years. Three years later, in October 1997, the trial
court revoked appellant's probation based upon his admitted violations of the terms and
No. 13AP-432                                                                                2

conditions of his probation. The trial court also reimposed the balance of the original
prison term imposed in 1991. Appellant did not appeal that decision.
       {¶ 4} In 2013, appellant filed in the trial court a motion to reduce/modify
sentence. Appellant asked the trial court to reduce his sentence to a term of 20 years. The
trial court denied his motion, concluding that it lacked jurisdiction to modify his sentence.
II. Appellant's Appeal
       {¶ 5} Appellant appeals and assigns the following errors:
              [1.] THE TRIAL COURT ERRORED [SIC] BY REVOKING
              DEFENDANT-APPELLANTS PAROLE, BY GIVING BY
              HOLDING HIM TO A HIGHER STANDARD OF
              PUNISHMENT THEN IS REQUIRED BY LAW, BY NOT
              ALLOWING OR ACCEPTING MY MOTION FOR A
              MODIFICATION TO MODIFY MY SENTENCE TO ONE
              THAT IS PROSCRIBED BY LAW. ALL IN VIOLATION OF
              MY DUE PROCESS AND EQUAL PROTECTION
              PROVISIONS OF THE UNITED STATES AND OHIO
              CONSTITUTIONS.

              [2.] DOES A TRIAL COURT VIOLATE A PROBATIONERS
              RIGHT TO DUE PROCESS AND EQUAL PROTECTION BY
              FAILING TO SENTENCE HIM TO THE SAME AMOUNT OF
              PRISON TIME AS IS REQUIRED BY LAW FOR OTHERS
              WHEN ROBBERY CARRYS [SIC] AN ELEVEN YEAR
              MAXIMUM SENTENCE AND I WAS GIVEN A TWENTY-
              FIVE YEAR SENTENCE FOR THE SAME CRIME.

       A. Appellant's Motion to Modify Sentence
       {¶ 6} We will address appellant's two assignments of error together. In both
assignments of error, appellant argues that the trial court erred by denying his motion to
modify his sentence. We disagree.
       {¶ 7} Appellant argued in his motion that the trial court should modify his
sentence. The judgment imposing appellant's sentence was a final judgment. Appellant
did not appeal that judgment. There is no authority for filing a motion for reconsideration
of a final judgment at the trial court level in a criminal case. State v. Atkinson, 10th Dist.
No. 13AP-297, 2013-Ohio-4887, ¶ 6; State v. Steele, 10th Dist. No. 05AP-92, 2005-Ohio-
4786, ¶ 9. Such a motion is a nullity. Id. Thus, to the extent that appellant's motion asked
the trial court to reconsider the sentence it previously imposed upon him, the motion was
a nullity because the trial court lacks jurisdiction to reconsider its own valid final
No. 13AP-432                                                                              3

judgment. State v. Wilson, 10th Dist. No. 05AP-939, 2006-Ohio-2750, ¶ 9, citing Steele at
¶ 11; State v. Glenn, 4th Dist. No. 11CA931, 2012-Ohio-3190, ¶ 10. Thus, the trial court did
not err when it denied appellant’s motion to modify or reduce his sentence.
       {¶ 8} To the extent that appellant raises arguments about the revocation of his
probation and the reimposition of his original sentence in 1997, those arguments could
have been raised in an appeal from that decision. State v. Ingram, 3d Dist. No. 3-02-26,
2002-Ohio-6074, ¶ 5 (defendant required to file appeal from sentencing after revocation
of probation to raise issues about that sentence). Under the doctrine of res judicata, a
final judgment bars a convicted defendant from raising and litigating in any proceeding,
except an appeal from that judgment, any defense or any claimed lack of due process that
the defendant raised or could have raised at trial or on appeal. State v. Brown, 167 Ohio
App.3d 239, 2006-Ohio-3266, ¶ 7 (10th Dist.), citing State v. Szefcyk, 77 Ohio St.3d 93,
96 (1996).   Having failed to appeal from the revocation of his probation and the
reimposition of his original sentence, res judicata bars appellant from raising these issues
now.
III. Conclusion
       {¶ 9} For these reasons, the trial court did not err by denying appellant’s motion
to modify or reduce his sentence. Accordingly, we overrule his two assignments of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                            TYACK and CONNOR, JJ., concur.